                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEXANDER LEES,                                    Case No. 19-cv-01603-HSG
                                   8                    Plaintiff,                          ORDER GRANTING REQUEST FOR
                                                                                            EXTENSION OF TIME TO FILE
                                   9             v.                                         SECOND AMENDED COMPLAINT
                                  10     K. HOGELAND,                                       Re: Dkt. No. 20
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Pelican Bay State Prison, filed this pro se civil rights action pursuant

                                  14   to 42 U.S.C. § 1983. On July 24, 2019, the Court found that the amended complaint stated a

                                  15   cognizable claim against Defendant Hogeland for use of excessive force in violation of the Eighth

                                  16   Amendment but dismissed with leave to amend the allegation that Defendants were deliberately

                                  17   indifferent to Plaintiff’s serious medical needs in violation of the Eighth Amendment. ECF No.

                                  18   16. The Court ordered service on Defendant Hogeland and granted Plaintiff until August 21,

                                  19   2019, to file a second amended complaint if he wished to amend his Eighth Amendment claim.

                                  20   Id. On August 5, 2019, Plaintiff requested an extension of time, though he does not specify what

                                  21   deadline he seeks to extend. Dkt. No. 20. Presuming that Plaintiff seeks an extension of time to

                                  22   file a second amended complaint, the Court finds that Plaintiff has shown good cause for an

                                  23   extension of time and GRANTS the request.

                                  24          If Plaintiff wishes to file a second amended complaint, he must do so by September 20,

                                  25   2019. Failure to file a second amended complaint in accordance with this order in the time

                                  26   provided will result in the amended complaint remaining the operative complaint; this action

                                  27   proceeding solely on the excessive force claim already found cognizable; and defendants

                                  28   Singsong, Mariscal and Ponce being dismissed from this action. Plaintiff is reminded that
                                   1   because an amended complaint completely replaces the previous complaints, Plaintiff must

                                   2   include in his second amended complaint all the claims he wishes to present, including the

                                   3   excessive force claim which the Court has already found cognizable, and all the defendants he

                                   4   wishes to sue. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Plaintiff may not

                                   5   incorporate material from the prior complaint by reference. Plaintiff may not change the nature of

                                   6   this suit by alleging new, unrelated claims in the amended complaint. The Clerk shall include two

                                   7   copies of a blank complaint form with a copy of this order to Plaintiff.

                                   8          This order terminates Dkt. No. 20.

                                   9          IT IS SO ORDERED.

                                  10   Dated: 8/8/2019

                                  11                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
